Citation Nr: 1601912	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 December 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Huntingdon, West Virginia, prepared for the RO in Roanoke, Virginia that, in part, denied service connection for neural deficiencies of the right and left lower extremities, denied a rating in excess of 20 percent for residuals of compression fractures at L1 and L3, and denied a total disability rating based on individual unemployability (TDIU).   

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in October 2011.  A transcript of the hearing is associated with the claims file.  

In July 2012, the Board remanded the claims for further development.  

In August 2014, the Board denied service connection for neural deficiencies of the right and left lower extremities, denied a rating in excess of 20 percent for residuals of compression fractures at L1 and L3 (exclusive of a period of temporary total rating for convalescence from lumbar spine surgery from December 19, 2007, to March 31, 2008), and denied a TDIU.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court remanded the matter of a TDIU for compliance with the instructions in a Joint Motion for Partial Remand.  The Court dismissed the remaining issues on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

At the October 2011 hearing, the Veteran raised the issues service connection for urinary incontinence and an enlarged prostate, and the Board in February 2012 and August 2014 referred these matters to the RO for appropriate development.  In correspondence in August 2014, the Veteran raised the issues of service connection for disabilities of his bilateral hips and knees, and for service connection for an acquired psychiatric disorder other than depression.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: depressive disorder, rated as 30 percent disabling; residuals of compression fracture at L1 and L3, status post laminectomy, rated as 20 percent disabling; and postoperative right inguinal hernia and dog bite scar of the left thigh, each rated as noncompensable; the combined rating is 40 percent and does not meet statutory requirements for a TDIU.  

2.  The Veteran reported to the Social Security Administration and in his VA application for TDIU that he completed four years of high school and worked a mechanic, elevator installer, furniture mover, and truck driver. 

3.  The Veteran's service-connected disabilities, individually or in combination, do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records through February 2015, identified private treatment records, and reports from the Social Security Administration (SSA) have been obtained and considered.  The Veteran was also provided VA examinations in October 2007, May 2008, June 2011, February 2012, and March 2012 that are adequate to decide the issue on appeal.  The physicians and nurse practitioner who conducted the examinations considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the service connected disabilities based on consideration of this evidence and the statements.  The examiners rendered clinical findings as to their nature, frequency, and severity and their impact on functioning.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the development requested in the February 2012 remand has been substantially completed.  Moreover, the "current and complete" VA treatment records requested in the February 2012 remand through February 2015 have been obtained.  In short, the Board finds that there has been substantial compliance with the instructions of its remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Additionally, the Veteran was provided an opportunity to set forth his contentions during hearings before a Decision Review Officer (DRO) at the RO in April 2009 and before the undersigned Veterans Law Judge (VLJ) in October 2011.  The DRO and VLJ who chair a hearing to must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2009 and October 2011 hearings, the presiding officials noted the issues on appeal.  Additionally, they also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, and held the record open for 60 days for the specific purpose of securing such evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, based on the Veteran's hearing testimony, the Board remanded the case to obtain a VA examination to determine the nature and severity of all the service-connected disabilities and their impact upon the Veteran's capacity for gainful employment.  As noted in the preceding paragraphs, there has been substantial compliance with the remand directives, and nothing gives rise to the possibility that evidence had been overlooked with regard to this claim.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the matter decided herein.   

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his TDIU claim.




II. Analysis

The Veteran served as a U.S. Army field communications technician, mechanic, and paratrooper.  In his September 2007 claim and in claims for SSA benefits, the Veteran reported education through four years of high school and work experience as a mechanic, elevator installer, furniture mover, and truck driver.  He contended in the VA claim, in an October 2007 statement, in a December 2007 SSA questionnaire, and in hearing testimony that he had been unable to work since July 2007 because of severe back pain and respiratory disease that imposed limited mobility, inactivity, occasions of confinement to bed, and depressed mood, the latter caused by back pain, frustration over physical limitations, and financial stress.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.   Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  

The Veteran has the following service connected disabilities:  depressive disorder, rated as 30 percent disabling; residuals of compression fracture at L1 and L3, status post laminectomy, rated as 20 percent disabling; and postoperative right inguinal hernia and dog bite scar of the left thigh, each rated as noncompensable.  The service connected disabilities combine to be 40 percent disabling.  Therefore, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R.
§ 4.16(a).  

Additionally, the Veteran has been diagnosed with the following disorders that are not service-connected:  bilateral knee disorders, chronic obstructive pulmonary disease (COPD); dermatitis; and basal cell carcinoma.  The Veteran also reported radiating pain to both lower extremities.  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding sufficient to establish entitlement to the benefit sought.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine

In its August 2014 decision, the Board evaluated the Veteran's residuals of residuals of compression fractures at L1 and L3 as a result of a motorcycle accident in service in February 1982, and his reports of radiating pain, numbness and tingling in the lower extremities.  The Board denied a rating in excess of 20 percent, and this rating was not disturbed by the Court on appeal.  

In VA outpatient treatment reports from March to May 2007, clinicians noted the Veteran's report of low back pain and radiculopathy and observed a limping gait  Magnetic resonance imaging of the lumbosacral spine showed mild levoscoliosis; disc desiccation at almost all levels; and narrowing disc spaces and disc bulging at several levels.  In June and July 2007, the Veteran reported that his back pain was so severe as to cause him to miss work and that he was "ready to shoot himself."  This resulted in a referral for mental health examination which is further evaluated below.   

In an October 2007 VA examination of the lumbar spine, the Veteran reported stiffness, weakness, spasms, and pain in his lower back, with the pain described as sharp, severe, constant, and daily but without radiating pain to the legs.  The Veteran's posture was normal and symmetrical, but he walked with a slow and deliberate gait.  However, the motor and sensory examinations, to include in the lower extremities, were negative, and reflexes were normal in the lower extremities.  There was some limitation of motion including 90 degrees of flexion and 20 degrees extension with pain on active motion but with no additional loss of function on repetition.  The examiner remarked that the Veteran had been unemployed for less than a year, and that the Veteran claimed that the reason for his unemployment was his back problems.  The examiner listed some effects on usual daily activities due to back pain, but said such were the result of "non-compression fracture causes." 

In December 2007, the Veteran was evaluated by a private surgeon who noted that the Veteran was using a walker to prevent falls in case his leg could not support his weight.  Otherwise, he was able to heel and toe walk with no weakness.  The Veteran underwent surgery for a disorder characterized as "[l]umbar spinal stenosis L2-3 with significant symptomatology," at a private medical facility.  In a December 2007 post-surgery follow up, his attending physician noted that the Veteran was "in all smiles" with no significant complaints, and recommended physical therapy to get him back to work.  The Veteran was granted a temporary 100 percent total disability rating for convalescence under 
38 C.F.R. § 4.30 from December 19, 2007, to March 31, 2008. 

In February 2009, an SSA Administrative Law Judge reviewed that agency's file which included VA and private records and a physical capacity review by a state disability medical officer.  The state physician noted in March 2008 that the Veteran could lift up to 20 pounds, stand or walk six of eight hours per day, and could occasionally climb ramps and stairs but should not use ladders or scaffolds.  The physician noted that the Veteran found it difficult to drive an automobile prior to the surgery, but that subsequently the Veteran was able to walk and perform physical therapy to get back to the condition to be employable.  The ALJ also relied on hearing testimony of a vocational specialist (transcript not of record) who considered all physical and mental disabilities and found that the Veteran was not capable of performing any jobs in the national economy.  The ALJ granted disability benefits in part citing the lumbar spine disorder.  

Thereafter, an April 2009 VA pain clinic report included assessments of mild to moderate localized lower back pain on the left side without radicular symptoms, and the examiner stated that the Veteran's prior lower back pain and right lower extremity pain had "resolved almost completely following [the above referenced] lumbar surgery in 2007." 

At a June 2011 VA examination, the reported history was negative for numbness, paresthesias, or leg or foot weakness.  The Veteran did describe pain on both sides of the lumbar spine that included radiation, as well as pain and numbness, down both legs.  He reported that the pain was mild, daily, and constant.  The physical examination revealed a normal gait; and no spasm, atrophy, guarding, tenderness, or weakness.  Motion of the thoracolumbar spine was to 70 degrees of flexion, 25 degrees of extension, and 30 degrees of left and right lateral rotation and flexion.  There was no objective evidence of pain or additional limitations after repetitive motion.  Reflexes and sensation in the lower extremities were normal.  The examiner stated that the Veteran's back disability had no effect on occupational functioning but limited his ability to sit or stand for long periods of time. 

During the October 2011 Board hearing, the Veteran testified that he experienced moderate to severe, constant low back pain and was unable to reach to touch his knees.  He stated that he was unable to get out of bed two to three times per month but just used extra pain medication and did not seek medical care.  He stated that when he was no longer able to walk around an industrial plant all day or lift engines as part of his mechanic's duties, and that his physician told him to quit work.  

The reports from the February 2012 VA examination reflected a history by the Veteran of on the job injuries involving the back from 2001 to 2006.  He described flare-ups impacting functioning of his back when his pain is more severe than other days.  Motion in the lumbar spine was mildly limited including to 85 degrees of flexion and 20 degrees extension with objective evidence of pain.  Repetitive motion resulted in no additional loss of motion.  There was tenderness to palpation of the lumbar region but no guarding or muscle spasms.  Testing revealed normal strength and sensation in the lower extremities and the straight leg raising test was negative, thereby not indicating radiculopathy.  The examiner specifically noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy and that he had no other neurologic abnormalities, to include bowel or bladder problems.  He also noted that the Veteran did not have intervertebral disc syndrome (IDS), and nerve conduction studies of the lower extremities were negative.  

The examiner remarked that the subjective complaints of left lower extremity numbness and decreased vibration did not produce any functional incapacity of the extremity and that the Veteran had "very brisk" lower extremity reflexes and excellent sensitivity response to Babinski testing.  The examiner also remarked that the April 2007 magnetic resonance imaging revealed multi-facet arthrosis but no residuals of a compression fracture and that the degenerative changes and disc bulging shown on such imaging were unrelated to his past compression fracture.  The examiner noted from a history review that the Veteran was able to work in spite of the residuals of the service-connected compression fracture and that the subsequent disc and hypertrophy disease was not related to the in-service injury.  

The examiner examined the Veteran's scar and hernia and further noted that the Veteran was not functionally incapacitated by the low back, right hernia, or dog bite scar to the extent that all employment is prevented.  The examiner recommended a vocational rehabilitation program.  

The Veteran underwent another lumbar spine surgery in September 2014 with the goal of relieving low back pain.  In a post-surgery follow up in October 2014, the attending physician noted that the Veteran reported that his leg pain and numbness had resolved, that his back pain had improved, and that he could gradually resume normal activities.  In February 2015, the RO granted a temporary total rating for convalescence from September 11, 2014 to November 1, 2014, and restored a 20 percent rating thereafter.     

Depressive Disorder

As noted above, in June and July 2007, the Veteran was referred by his primary care providers for a VA mental health assessment.  In August 2007, a VA staff psychiatrist noted the Veteran's report that he had quit work and experienced financial stress, depressed mood, loss of appetite, reduced energy, and difficulty in mobility because of pain.  He acknowledged past suicidal thoughts and a remote history of previous psychiatric care but no suicidal plan or attempts.  On examination, the psychiatrist noted a depressed mood and tearful reports of not being able to work but no cognitive, thought, communications, or other mental health deficits.  The psychiatrist diagnosed major depressive disorder and assigned a global assessment of functioning (GAF) score of 58 indicating moderate symptoms and noted that the Veteran did not require acute psychiatric care.  The psychiatrist noted a similar assessment in a September 2007 follow-up and added that the Veteran alternated between tearful reports of pain and financial stress with periods of brighter mood.  The Veteran was not using the prescribed medication, and the psychiatrist made changes.  

In October 2007 and December 2007, a psychiatric resident, Dr. A.L., took over the Veteran's care, noted a similar assessment, also assigned a GAF score of 58 and 55-60, and again changed medications.  He noted that the Veteran had cheered up significantly and was looking forward to a successful back surgery.   The psychiatrist noted that the surgery and reduced use of opioid medication would "go a long way in ameliorating his mood symptoms."  The Veteran underwent this surgery later in December 2007.     

In January 2008, the Veteran underwent mental health examinations for the SSA that was performed by the same VA resident who inaccurately noted that the Veteran had been receiving VA care every two months for at least two years.  He diagnosed pain disorder and major depressive disorder and assigned GAF score of 45.  He also inaccurately noted that the highest GAF score in the past year was 49.  The resident noted that the Veteran was undergoing medication management and experienced dizziness, drowsiness, and headache from the various medications.  He noted many symptoms such as anhedonia, appetite disturbance, thoughts of suicide, feelings of guilt, poverty of content of speech, difficulty thinking, psychomotor agitation, mood disturbances and social withdrawal.  In an assessment of work capacity, the resident noted a complete inability to function or inability to meet competitive work standards involving memory, following instructions, attention, attendance, completion of a normal workday, and accepting supervision.  He noted that the Veteran was unable to use public transportation and was precluded from participating in any meaningful way in any type of work because of depressive symptoms related to pain. 

In February 2008 following the lumbar spine surgery, the resident inconsistently noted that the Veteran had married and was happy about the outcome of the surgery.  He no longer used a cane and did not report any symptoms of depression except for poor sleep.  The Veteran reported that he was slowly exercising and getting back to normal function but was still applying for disability compensation to ease financial stress.  Despite the narrative of improvement and the absence of any negative mental health symptoms on examination, the resident again assigned a GAF score of 45-55, indicating serious symptoms.  Although the scores suggest symptoms such as having few friends or inability to keep a job, the resident made no specific comment regarding employment or daily functioning.  

In May 2008, a VA psychologist noted a review of the claims file and the Veteran's medical history of back pain, COPD, obstructive sleep apnea, and skin cancer.  The Veteran also reported a more detailed past history of pre-service family conflict, post-service drug and alcohol abuse, and episodes of lack of anger control.  However, the Veteran reported significant physical and mental health benefit from recent back surgery with less pain (but not pain-free), no requirement for a cane, and improved mood.  The psychologist commented on the recent assignment of GAF score of 45-55 which was inconsistent with his comments of improvement and noted that the score was unreliable and should be used with caution.   The psychologist assigned a GAF score of 60, indicating moderate symptoms.  

In March 2008, the SSA ALJ granted disability benefits in part citing the January 2008 report by the VA resident. 

In August 2008, the RO granted service connection for depressive disorder and assigned a 30 percent rating, effective September 21, 2007, the date of receipt of the claim for service connection.  The Veteran did not express timely disagreement and this rating is not on appeal.  

The VA resident, Dr. A.L., provided on-going mental health care in June, November, December 2008, and in February and April 2009.  In June 2008, the resident noted that the Veteran was not in as much pain as he was earlier and walked unassisted, but continued to experience a depressed mood because of financial stress and substance induced mood disorder.  The resident continued to adjust medication and assign GAF score of 45-50.  Other than depressed mood, there were no cognitive, thought, communications or memory deficits.  In November 2008, the resident noted that the Veteran had missed several appointments and had stopped using medication.  He reported less social engagement and fleeting thoughts of suicide but no plan because of his religious beliefs and a strong marriage.  His spouse reported that she had not seen episodes of tearfulness or heard talk of suicide.  Later the same month, the Veteran reported that his mood was "drastically improved" because he received some back pay from his previous employment.  Mental status examination and assigned GAF score remained unchanged.  In February 2009, the resident noted that the Veteran's mental status was stable and unchanged but with some concern regarding his son's legal problems.  In April 2009, the resident noted that the Veteran obtained a new home and gave the old one to his father.  The Veteran gain displayed some tearful moments, but there were no cognitive, thought, or communications deficits other than the depressed mood.  Throughout this period of care, the resident assigned unchanging GAF scores of 45-55 without explanation or comment on the social or occupational impairment that supported the scores.  

Subsequent VA outpatient treatment records rarely mentioned symptoms or treatment for depression.  Primary care listings of on-going prescription medications did not include those prescribed by the resident.  The records do continue to show treatment for insomnia, sleep apnea, and pain "with psychological factors." 

During the October 2011Board hearing, the Veteran testified as to the impact of his back and leg pain on his ability to lift, stand, and walk, but made no mention of depressed mood, cognitive abilities, social isolation, or any impairment from prescription medications. 

In March 2012, a VA staff psychiatrist noted a review of the claims file and accurately summarized the history of diagnosis and treatment for depression and back and leg pain.  The psychiatrist noted the Veteran's report that his last VA mental health treatment encounter was in November 2010 when he indicated that the treatment was having no benefit.  He received medication from his primary care provider only for insomnia.  The Veteran reported that he married and joined a church four years ago, attended activities six times per week, and travelled to other churches to assist the poor.  The Veteran reported that he performs maintenance on three church buses and described the past four years as "the best of his life."  On examination, the psychiatrist noted only chronic sleep impairment due to back and leg pain and lack of use of a continuous positive air pressure device for sleep apnea and no other mental health symptoms.  The Veteran reported that he sought help only from his pastor and was trying to lose weight to reduce pain.  The psychiatrist noted that the Veteran renunciation of drugs and alcohol and significant change in lifestyle after marriage resulted in stable mental health.  The psychiatrist diagnosed only drug dependence in remission and found that any unemployability was related to medical diagnoses and not to any past psychiatric diagnoses.  

In January 2014, VA primary care clinicians noted that the Veteran again sought medication for mood and anxiety and possible symptoms of posttraumatic stress disorder.  A VA psychiatric nurse practitioner (NP) again diagnosed recurrent depressive disorder and prescribed medication.  The NP noted that the Veteran anticipated surgery on the cervical and lumbar spine in the upcoming months which he underwent in April and September 2014.  The NP monitored the medication by telephone in June 2014 and examined the Veteran again in October 2014 after lumbar spine surgery.  The Veteran reported continued depression, anxiety, and irritability.  He reported having no friends but a strong marriage and regular attendance at church activities.  The NP noted no cognitive, thought, or communications deficits and no psychiatric symptoms other than depressed mood.    
TDIU  

In August 2014, the Board denied a TDIU.  With respect to evidence addressing the functional impact of the Veteran's service connected disabilities, the Board determined that the most probative evidence was the conclusion by the VA examiner who conducted the February 2012 examination that the Veteran was not functionally incapacitated due to his connected low back disability, right inguinal hernia, or dog bite scar of the left thigh.  There was no medical or other competent opinion of record contradicting this conclusion.  The Board also cited VA psychiatric examination conducted in May 2008 in which the Veteran's Global Assessment of Functioning (GAF) score was 60, reflective of moderate difficulty in occupational functioning.  The Board did not comment on the series of outpatient treatment records by the VA resident in 2007-08 or the March 2012 VA mental health examination.  

In a June 2015 Order, the Court remanded the matter of a TDIU for compliance with the instructions in a Joint Motion for Partial Remand.  The Court dismissed the remaining issues on appeal which included a rating in excess of 20 percent for the service-connected residuals of compression fractures at L1 and L3.  The parties to the joint motion found that the Board did not adequately consider the reports of the VA resident psychiatrist from February 2008 to April 2009 and the January 2008 SSA records that contained GAF scores of 45-55, noting that scores from 41 to 50 represent serious symptoms such as being unable to keep a job.  The parties also found that the Board did not consider the Veteran's employability in light of his high school education and work experience as a mechanic and truck driver.

The Board finds that entitlement to a TDIU is not warranted at any time during the period covered by this appeal. 

As a preliminary matter, the Board finds that the Veteran is competent to report on the nature, frequency, and severity of his physical and psychological symptoms that are observable to a lay person such as back and leg pain and feelings of sadness, frustration over physical incapacity, and financial stress.  However, the root causes for these symptoms are complex medical matters requiring training and expertise which the Veteran does not possess.  The Board accepts his lay statements of chronic back pain and depression and his sincerely held belief that they preclude him from all forms of employment.  However, the Board places less probative weight on his assessment of the severity and level of impairment because clinicians and examiners have noted inconsistencies and lack of pathology to support the reported severity and degree of impairment.  

Although the Veteran has reported his service-connected back and non-service-connected leg pain as constant and moderate to severe and, in 2007, that he was bedridden on several occasions, the VA and SSA examinations and clinical evidence indicate that the Veteran had significant limitation in the ability to lift heavy weights but only mild limitation of motion and was able to stand and walk for six hours.  The use of a walker prior to the December 2007 back surgery was described by the Veteran as necessary for leg stability.  There is imaging evidence of vertebral deficits at several levels and the Veteran has undergone two surgical procedures to relieve pain that had required the use of a cane and various pain medications.  After each procedure, the Veteran reported and examiners noted improvement.  

His physician in 2008 after the surgery expected the Veteran to return to work and recommended vocational training.  The SSA examiner noted that the Veteran could lift up to 20 pounds and stand or walk six hours per day.  The VA examiner in 2011 found that the back disability had no effect on occupational functioning but only limited his ability to sit or stand for long periods of time.  The February 2012 examiner found that the Veteran was able to work in spite of the residuals of the service-connected compression fracture.  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

The Board acknowledges that the Veteran would have difficulty working prior to the December 2007 surgery and returning to work thereafter as a long distance truck driver or industrial plant mechanic because of limitations in lifting weights, climbing ladders, and extended walking.  However, his high school education, mechanical experience and skills, and residual physical capacity are compatible with occupations that do not require these activities.   There is no indication that the Veteran was confined to his home or was unable to drive a private automobile because of his lumbar spine disability, residuals of a hernia, or dog bite scar at any time during the period of the appeal.  In fact, the Veteran reported to the VA examiner in 2012 that since his surgery four years earlier he was able to assist in church activities at several locations and help maintain the church buses.  The Board places no weight on the SSA ALJ's reference to a vocational specialist as his testimony is not of record nor was his assessment confined only to service-connected disabilities.  Moreover, the conclusions were inconsistent with the great weight of clinical evidence and SSA's own medical examiner. 

Regarding the service-connected depressive disorder, the Board finds that the nature, frequency, and severity of the Veteran's symptoms, essentially limited to feelings of sadness because of back pain, idleness, and financial distress, are not so severe as to preclude all forms of substantially gainful employment.  The Board accepts the Veteran's lay statements of depressed mood caused by pain, episodically relieved with successful surgery and medication.  However, clinicians consistently noted no other psychiatric symptoms such as cognitive, thought process, memory, or communications deficits.  

The Board specifically assigns low probative weight to the assessments of the VA resident psychiatrist from October 2007 to April 2009 as cited by the parties to the joint motion.  The Board places probative weight on the opinion of the VA examiner in February 2008 that this resident's repetitive assessments and assignment of GAF scores in the 40s is internally inconsistent with his narrative comments of improvement and his own October 2007 report as well as the absence of any specific assessment of his capacity for employment.  The suggestion that depression was the cause for the Veteran's inability to return to his previous work as a truck driver and plant mechanic is not supported by any clinical assessment.  Of particular note is this resident's January 2008 SSA report in which the psychiatrist noted numerous symptoms and shortcomings not found in any other assessment before and after this date including his own.  The Board places probative weight on the report of the VA psychiatrist in March 2012 who noted the Veteran's own completely inconsistent but very positive report of "the best years of his life" with no indications of a history of depression for the previous four years.   This examiner found no occupational impairment associated with any mental health disorder.  

The Board acknowledges that the Veteran experienced cycles of decline and improvement in his spinal disability that was mirrored in his feelings of depression and frustration.  Both were improved by surgical treatment and the use of medication in proper dose that the Veteran tolerated.  However, there were intervals when the Veteran dispensed with any treatment and was able to socialize, travel, and even perform vehicle maintenance for his church.  He did not follow advice of his attending physician to pursue available vocational training in less physical forms of employment consistent with his high school education.  

The Board finds that a TDIU is not warranted under the schedular criteria because the Veteran does not have one service connected disability rated at 60 percent or more; or at least one rated at 40 percent or more with sufficient additional service- connected disabilities to bring the combination to 70 percent or more.  The Board finds that referral for consideration for an extra-schedular TDIU is not warranted because the weight of competent evidence is that the Veteran's service-connected disabilities, individually or in combination, do not prevent him from securing and following a substantially gainful occupation.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


